 

 

 

 

 

 

Exhibit 10.57

 

 

 

INTELLECTUAL PROPERTY RIGHTS ASSIGNMENT AGREEMENT

 

ACTE DE CESSION DE DROIT DE PROPRIETE INTELLECTUELLE

Between

Electronique du Mazet

as Vendor

and

Venus Concept Ltd.

as Purchaser

Entre

Electronique du Mazet:

en qualité de Vendeur

et

Venus Concept Ltd

en qualité d’Αcquéreur

 

                        15 February 2018

 

                          15 février 2018

 

 



03/28/2020 2:20 PM

--------------------------------------------------------------------------------

 

 

 

 

 

 



03/28/2020 2:20 PM

--------------------------------------------------------------------------------



3

--------------------------------------------------------------------------------



4

--------------------------------------------------------------------------------



5

--------------------------------------------------------------------------------



6

--------------------------------------------------------------------------------



7

--------------------------------------------------------------------------------



8

--------------------------------------------------------------------------------



9

--------------------------------------------------------------------------------

This lNTELLECTUAL PROPERTY RIGHTS ASSIGNMENT AGREEMENT is made on 15 February
2018

 

Between:

 

(1)Electronique du Mazet, a French sοciété par actions (1) simplifiée, the
registered office of which is located at Zone Artisanale, 43520 Mazet-Saint-Voy,
and registered with the Trade and Companies Registry of le Puy-En-Velay under
number 418 274 700, represented by Sebastian Ailleret, duly authorized for the
purpose hereof (the “Vendor”); and

 

(2)Venus Concept Ltd., an Israeli company, the registered office of which is
located at 2 Ha-Yetzira St., Yokneam, Israel, and identified under number
514246636, represented by Domenico Serafino duly authorized for the purpose
hereof (the “Purchaser”);

 

 

the Vendor and the Purchaser being individually referred to as the “Party” and
collectively as the “Parties”;

 

Whereas

 

On 10 May 2014, Societe de Promotion et Diffusion d’Equipement Medical
Medicamat, a French  société par actions simplifiée, the registered office of
which is located at 59 Avenue Augustin Dumont, 92240 Malakoff, and registered
with the Trade and Companies Registry of Nanterre under number 313 104 614
(“Medicamat”) and the Vendor have entered into a supplier agreement (contrat de
sous-traitance de confidentialité et non sollicitation,), (the “Supplier
Agreement”) for the purposes of designing, developing and manufacturing
Medicamat’s S.A.F.E.R.G/NeoGraft® medical hair transplant device (the “Neograft
Device”).

 

Vendor in the course of the performance of the Supplier Agreement has developed
creations, including software, in connection with the design, development and
manufacturing of the Neograft Device that may be protected by intellectual
property rights and associated immaterial rights.

 

 

On 26 January 2018; Venus Concept Ltd., as purchaser, and, among other parties,
Medicamat, as seller, entered into a master asset purchase agreement relating to
the acquisition by the Purchaser and its affiliates of certain Medicamat’s
assets (the “Master

Asset Purchase Agreement”), including all rights associated to the Neograft
Device and the Supplier Agreement.

 

 

 

The Vendor has consented in writing on 1 February to the transfer of the
Supplier Agreement to the 2018 Purchaser with effect on the Closing Date as
defined in the Master Asset Purchase Agreement.

 

 

The Vendor agrees to assign, and the Purchaser consent agrees to purchase, the
Intellectual Property (as this term is defined hereinafter), under the terms and
conditions provided for in this Agreement.

NOW THEREFORE THE PARTIES AGREE AS FOLLOWS:

 

1.Definitions

 

In this Agreement, the following terms shall have the meanings set out
below:present

 

“Agreement” means this agreement, its recitals and its schedules

 

“Claim” means any claim, demand, assessment, and any , legal, administrative or
arbitration action or proceeding, and any judgment, whether civil, criminal,
administrative or investigative;

 

“Closing Date” has the meaning set out in section 2;

 

 

“Encumbrance” means for any asset or right, any security of real or personal
property (such as notably pledge, lien, mortgage, personal guarantee),
including, pledge, liens, privilege, servitude, any right, of any nature
whatsoever, restraining the free use or free exercise, or free transfer (such as
notably put options, lock-up commitment, preemption right, right of first
refusal, resale right, drag along right, escrow, right of retention, ownership
clause, claim) or any third party right or any other commitment of any nature
whatsoever having the same purpose or a similar effect;

 

 

“Intellectual Property” means all right, title, benefit and interest of the
Vendor in all intellectual property of any nature and kind owned by the Vendor
attached to creations or inventions developed in connection with the design,
development and manufacturing of the Neograft Device under the Supplier
Agreement, including all domestic and foreign proprietary software, industrial
designs and copyrights, whether registered or unregistered, and all applications
for registration thereof, all inventions, formulae, models, product and service
designs, product and service configurations,

product and service formulations, processes and processing methods, technology
and techniques, data, databases, proprietary information, know-how, and all
causes of action and rights to sue or seek other remedies arising from or
relating to the foregoing, including for any past or ongoing misuse or
misappropriation, anywhere in the world, and all associated rights, including
moral rights, owned by the Vendor, and any rights equivalent or similar to any
of the foregoing, anywhere in the world, held or owned by the Vendor an
indicative list of which is enclosed in Schedule 1;

 

 

 

“Master Asset Purchase Agreement” has the meaning

 

“Medicamat” has the meaning ascribed in the recitals;

 

 

“Neograft Device” has the meaning ascribed in the recitals;

 

“Person” means any individual or legal entity, investment fund, governmental
entity or other entity having or not legal personality, French or not;

 

“Purchase Price” has the meaning set out in Section 4.1 of the Agreement;

 

 

“Purchaser” has the meaning ascribed in the recitals;

 

 

“Supplier Agreement” has the meaning ascribed in the recitals; and

 

“Vendor” has the meaning ascribed in the recitals.

 

 

2.ASSIGNMENT

 

2.1In consideration of the payment of the Purchase Price and the mutual rights
and obligations assumed herein, the Vendor hereby assigns exclusively tο the
Purchaser with full title guarantee and with effect as from the date hereof (the
“Closing Date”), all of its right, title and interest in and to the Intellectual
Property worldwide and for the entire term of protection under legislation,
regulations, international agreements and any other legal instruments applicable
and in force now or from time to time in the future.

 

2.2On the Closing Date, the Vendor shall deliver to the Purchaser:

 

(i)three (3) duly executed originals of this Agreement; and

 

(ii)any document or information required for the use and/or exploitation of the
Intellectual Property by the Vendor including source codes and documentation
related to softwares.

 

 

2.3On the Closing Date, the Purchaser shall:

(i)pay to the Vendor the Purchase Price; and

(ii)deliver three (3) duly executed originals of this Agreement.

 

All actions set out in paragraphs 2.2 and 2.3 above are deemed to have been
completed simultaneously on the Closing Date and no delivery of documents shall
be deemed made until all operations, deliveries of documents or payments
referred to herein are completed, unless the Party meant to receive such
document or payment, waives it in writing.

 

 

 

3.SCOPE OF RIGHTS

 

As from the Closing Date, the Purchaser is entitled to all the rights and
obligations belonging to the Vendor and relating to the intellectual Property,
including but without limitations (i) the reproduction, performance and
adaptation rights in whatever form and by whatever means (ii) the right to
initiate, restart or continue, on its behalf, at its own risk and to its
benefit, as a plaintiff or as a defendant, all rights, proceedings and actions
relating to the Intellectual Property, and (iii) any right of priority which may
be attached to the Intellectual Property.

 

 

4.PURCHASE PRICE

 

4.1Amount

 

The price owed to the Vendor in consideration of the assignment of the
intellectual Property set forth herein is for an amount equal to EUR 1 (the
“Purchase Price”).

 

The Purchase Price has been negotiated in good faith by the Parties, taking in
consideration that (i) the Intellectual Property is attached to components or
products specifically developed for the Neograft Device sold to Medicamat under
the Supplier Agreement (ii) is worthless if not used in connection with the
Neograft Device, property of Medicamat and (iii) that the transfer of the
intellectual Property intervenes for the purposes of the transfer of the
Supplier Agreement.

 

 

4.2 Payment

 

On the Closing Date, the Purchaser shall pay to the Vendor, in full and in cash,
[by bank transfer of immediately available funds], the Purchase Price.

 

 

5. VENDOR'S REPRESENTATIONS AND WARRANTIES

 

 

The Vendor represents and warrants, to the Purchaser as of the Closing Date as
follows and acknowledge that the Purchaser is relying upon such representations
and warranties in connection with the execution of this Agreement.

 

5.1 Existence – Incorporation

 

The Vendor is duly incorporated and validly existing under the laws of France.

 

5.2 Authority and capacity

 

The Vendor has full power and authority to enter into this Agreement and any
other agreement or document entered into pursuant to this Agreement and to
perform the obligations to which it is bound under this Agreement, and has
obtained all necessary consents and authorizations required to be obtained by it
to perform this Agreement. This Agreement, upon execution by the Vendor, will
constitute a valid and binding agreement enforceable against the Vendor in
accordance with its terms.

 

5.3 Absence of insolvency

 

The Vendor is not insolvent, nor subject to any bankruptcy, insolvency. or
moratorium.

 

 

 

5.4 Absence of violation

 

The execution and the performance by the Vendor of this Agreement and any other
agreement entered into pursuant to this Agreement shall not constitute a
violation of, or a default under, or conflict with any term or provision of the
organizational documents (in particular the articles of association (statuts))
of the Vendor or any contract of the Vendor, the effect of which would impair
the ability of the Vendor to perform its obligations pursuant to this Agreement
or to any other agreement entered into pursuant to this Agreement, and there
exists at the date hereof no order, writ, injunction, decree, judgment of any
legal body to which the Vendor is a party or by which the Vendor or any of its
properties and assets are bound, the effect of which would impair the ability of
the Vendor to perform its obligations pursuant to this Agreement or to any other
agreement entered into pursuant to this Agreement.

 

5.5 Governmental consents

 

The execution and the performance by the Vendor of this Agreement and any other
agreement entered into pursuant to this Agreement do not and will not require
any consent. approval, authorization or order of, action by, filing with or
notification to any government, governmental, supranational or trade agency,
court or regulatory body.

 

5.6 Intellectual Property

 

The Vendor is the sole exclusive legal and beneficial owner of all right, title
and interest in and to all Intellectual Property, and have good and marketable
title to all Intellectual Property, free and clear of all Encumbrances. The
Vendor has not granted, by transfer. license or otherwise, any right. title or
interest in or to any Intellectual Property. The Vendor is free to use and
exploit throughout the universe the Intellectual Property

 

The Vendor rights in the Intellectual Property are valid, subsisting and
enforceable. The Vendor has taken all reasonable steps to maintain the
Intellectual Property.

 

 

In the five (5) years preceding the Closing Date, no Person has challenged the
ownership of the Vendor of the Intellectual Property or the validity or
enforceability of any applications or registrations for rights in any of the
Intellectual Property; nor in the five (5) years preceding the Closing Date have
any actions or proceedings been taken or are pending to challenge the Vendor'
ownership of, or rights to any application or the registration for, any of the
Intellectual Property.

 

 

 

 

 

The Intellectual Property have not been the subject of any Claims or proceedings
in the period of five (5) years preceding the Closing Date, nor are there any
such Claims are or proceedings currently pending or outstanding, or threatened.

 

 

None of the Vendor past or current registration, use, or exploitation of the
Intellectual Property violates or infringes are has violated or infringed upon
the rights of any other Person. No Person has violated or infringed upon the
rights or threatened to violate the rights in any respect nor does it exist any
facts that would reasonably be expected to form the basis for a Claim of such
infringement.

 

 

6. PURCHASER'S REPRESENTATIONS AND WARRANTIES

 

The Purchaser hereby makes the following representations for the benefit of the
Vendor, on the Closing Date.

 

6.1 Existence – Incorporation

 

The Purchaser is a company duly incorporated and validly existing under the laws
of Israel.

 

6.2 Authority and capacity

 

The Purchaser has full power and authority to enter into this Agreement and any
other agreement or document entered into pursuant to this Agreement and to
perform the obligations to which it is bound under this Agreement, and has
obtained all necessary consents and authorizations required to be obtained by it
to perform this Agreement. This Agreement, upon execution by the Purchaser, will
constitute for the Purchaser a valid and binding agreement enforceable against
it in accordance with its terms.

 

6.3 Absence of insolvency

 

The Purchaser is not insolvent, nor subject to any bankruptcy, insolvency,
moratorium or other similar proceedings under applicable laws.

 

 

6.4 Absence of violation

 

The execution and the performance by the Purchaser of this Agreement and any
other agreement entered into pursuant to this Agreement shall not constitute a
violation of, or a default under, or conflict with any term or provision of the
organizational documents (in particular the memorandum and articles of
association (statuts), charter or similar constitutive document) of the
Purchaser or any contract of the Purchaser, the effect of' which would impair
the ability of the Purchaser to perform its obligations pursuant to this
Agreement or to any other agreement entered into pursuant to this Agreement, and
there exists at the date hereof no order. writ, injunction, decree, judgment of
any legal body to which the Purchaser is a party or by which the Purchaser or
any of its properties and assets are bound, the effect of which would impair the
ability of the Purchaser to perform its obligations pursuant to this Agreement
or to any other agreement entered into pursuant to this Agreement.

 

6.5 Governmental consents

 

The execution and the performance by the Purchaser of this Agreement and any
other agreement entered into pursuant to this Agreement do not and will not
require any consent, approval, authorization or order

of, action by, filing with or notification to any government, governmental,
supranational or trade agency, court or regulatory body.

 

8. MISCELLANEOUS

 

8.1 Other Covenant

 

If, at any time after {he Closing Date, any Intellectual Property remains for
any reason vested in the Vendor, the Vendor shall transfer such Intellectual
Property to the Purchaser as soon as practicable for no additional
consideration.

 

 

8.2 Notices

 

Any correspondence or notice required or permitted to be given under this
Agreement will be deemed to have been validly sent if hand-delivered or sent by
(i) fax or other wire transmission with proof of receipt; or (ii) OHL or any
other express courier, for which receipt is acknowledged by the recipient or a
representative of the recipient; or (iii) registered letter, postage prepaid
with acknowledgement of receipt:

 

•In the event of notice to the Purchaser: to Venus Concept Ltd., for the
attention of Domenico Serafino, at its address provided at the beginning of this
Agreement; and

 

•In the event of notice to the Vendor: to Electronique du Mazet, for the
attention of Sebastian Ailleret, at its address provided at the beginning of
this Agreement;

 

or at such other address as may hereafter be provided in writing to the
notifying Party. Notices are deemed to have been served on the date of receipt
by the notified Party.

 

 

 

 

 

8.3 Entire agreement

 

This Agreement sets forth the entire agreement between the Parties with respect
to the purpose of this Agreement. It supersedes any and all prior and
agreements, arrangements and understandings between the Parties with respect to
the purpose of this Agreement.

 

8.4 Severability

 

If any provision of this Agreement is declared void, illegal or unenforceable,
it shall not render void, illegal or unenforceable the remaining provisions of
this Agreement which shall continue in full force and effect.

 

 

The Parties shall in good faith negotiate in order to amend the void, illegal or
unenforceable provision by valid, legal and enforceable provisions so as to
achieve a result as close as possible to that intended by the void, illegal or
unenforceable provision.

 

8.5 Amendment

 

This Agreement can be amended or modified only by a written instrument with the
same date or a later date, duly signed by the Parties.

 

8.6 Conflict

 

This Agreement has been drafted in English and French, in case of discrepancies
between the English version and the French version of this Agreement, the
Parties expressly agree that the English version of this Agreement will be
deemed to prevail.

 

 

8.7 Governing Law and Jurisdiction

 

This Agreement shall be governed by the laws of France.

 

The Parties expressly agree that any dispute arising between the Parties in
relation to the validity, application, performance

Cet Acte De Cession De Droit De Prοpriété Intellectuelle est en date du 15
février 2018.

 

 

Entre:

 

(1)Electronique du Mazet, une société par action simplifiée dont le siège social
est situé Zone Artisanale, 43520 Mazet-Saint-Voy, et immatriculée au RCS du
Puy-En-Velay sous le numéro 418 274 700, représentée par Sebastian Ailleret,
dûment autοrisée aux fins des présentes (le « Vendeur ») ; et

 

 

 

(2)Venus Concept Ltd., une société israélienne, dont le siège social est situé 2
Ha-Yetzira St., Yokneam, Israel, et immatriculée sous le numéro 514246636,
représentée par Domenico Serafino, dύment autorisé aux fins des présentes (I’
«acquéreur») ;

 

le Vendeur et Ι’Αacquéreur étant ci-après dénommés collectivement les « Parties
» et individuellement une « Partie »

 

II est préalablement expose ce qui suit :

 

Le 10 mai 2014, Société de Promotion et Diffusion d’Equipement Medical
Medicamat, une société par actions simplifiée dont le siège social est situe 59
Avenue Augustin Dumont, 92240 Malakoff, et immatriculée au RCS de Nanterre sous
le numéro 313 104 614 (« Medicamat »), et le Vendeur ont  conclu un contrat de
sous-traitance de confidentialité et non sollicitation (le «Contrat de
Fournisseur ») pour les besoins de la conception, du développement et de la
fabrication de I’appareil de transplantation capillaire de Medicamat:
S.A.F.E.R.®/NeoGraft® (Ι’« Appareil Neograft »).

 

 

Au cours de I ’exécution du Contrat de Fournisseur, le Vendeur a développé des
créations, en ce compris des logiciels, dans le cadre de la conception, le
développement et Ia fabrication de l’Appareil Neograft et qui sent susceptibles
d’être protègés par des droits de propriété intellectuelle ou droits
équivalents.

 

Le 26 janvier 2018 ; Venus Concept Ltd., en qualité d’acquéreur, et avec
d’autres sοοίό16s de son groupe, et notamment Medicamat, en quality de vendeur,
oft conclu un contrat de cession d’actifs (Master Asset Purchase Agreement), aux
termes duquel I’Αcquéreur et/ou ses affiliés acquerraient certains actifs de
Medicamat (le « Contrat de Cession Global »), en ce compris notamment tous les
droits associes é l’Appareil Neograft et le Contrat de Fournisseur.

 

Le Vendeur, par acte sent en date dιι15 fevrier 2018 a donne son accord au
transfert du Contrat de Fournisseur I’Acquereur avec effetIa date de cession
(Closing Date) tel que ce terme est définit dans le Contrat de Cession Global.

 

En vertu de ce qui precede, le Vendeur ceder et l’Acquereur acheter, la
Prοpriete Intellectuelle (tel que ce terme est definit ci-aprés) cοnformément
aux termes et conditions ρrevus par le present Acte.

CECI AVANT ETE EXPOSE, IL EST CONVENU CE QUI SUIT ENTRE LES PARTIES:

 

1.Définitions

 

Les termes et expressions suivants auront, dans le Acte, la signification qui
leur est dοnnee ci‑ apres

 

« Acte » désigne le present acte, son ρreambule et ses annexes

 

« Reclamation » désigne toute reclamation, demande, evaluation et toute action
οu procedure judiciaire, administrative ou arbitrale, ainsi que tout jugement
civil, penal, administratif οu d’instruction ;

 

« Date de Cession » Ie sens qui lui est donne é (‘article 2;

 

« Charge» désigne, pour tout bien ou droit, toute súrete ou garantie personnelle
ου réelle (telle que notamment nantissement, gage, hypotheque ou cautionnement),
en ce inclus lc nantissement, privilege, servitude, tout droit, de toute nature,
affectant la libre jouissance ou le libre exercice, ου la libre negociabilite
(tels que notamment prornesse de vente, engagement d’inalienabilite, droit de
preemption, pacte de preference, droit dc suite, droit de cession fοrcée,
sequestre, droit de retention, clause de reserve de ρroprietεΡ, revendication)
οu tout autre droit de tiers οu obligation de quelque nature que ce soit avant
un objet ou un effet similaire;

 

« Prορriété Intellectuelle » désigne tout droit de prοprieté intellectuelle de
quelque nature que ce soit appurtenant au Vendeur et attache aux creations et
inventions developpees dans le cadre de Ia conception, Ιο developpement et Ia
fabrication de l’Appareil Neograft au titre du Contrat de Fournisseur, notamment
tout logiciel proprietaire, dessins et modeles et droits d’auteur, enregistres
ου non enregistrés et toutes les demandes d’enregistrement associees, toutes
inventions, formules, modeles, forme de praduit ου service, configuration de
produit ου service, formules de produits ου services, procedures ου rnéthodes,
techniques ου technologies, donnees, bases de donnees, informations,
savoir-faire ainsi que tout droit d’action ου tout fondernent ά une action,
droit de poursuivre et droit de reparation resultant de ου relatif ά ce qui
precede, en ce compris toute utilisation ou appropriation non autorisee, partout
dans Ιο monde, ainsi que tous les droits associes, en particulier les droits
moraux appartenant au Vendeur, ains que tout droit equίvalent ου similaire ά
ceux vises ci-dessus partout dans le monde, detenu ου appartenant au Vendeur et
dont une liste indicative figure en Annexe 1;

 

« Contrat de Cession Global » le sens qui lui est ascribed in the recitals
attribue au preambule ;

 

« Medicamat » ά le sons qui lui est attribue au preambule ;

 

« Appareil Neograft » ι le sens qui lui est attribue au preambule ;

 

« Personne » désigne toute personne physique οu morale,fonds d’investissement,
autοrité gouvernementale οu autre entity, avant οu non le persοnnalité morale,
franςaise οu non

 

« Prix de Cession » le sens qui lui est attribue l’article 4.1 ;

 

« Acquereur » ά le sons qui lui est attribue au préambule ;

 

« Contrat de Fournisseur» a le sens qui lui est attribueau preambule ; et

 

« Vendeur » a le sens qui lui est attribue au preambule.

 

2.CESSION

 

2.1En contrepartie du paiement du Prix de Cession et des droits et obligations
mutuelles des Parties prevues par les presences, le Vendeur cede ~ Ι’Αcquereur
avec effet en date ce jour (Ια « Date de Cession »), “ensemble des droits de
Propriété Intellectuelle du Vendeur pour le monde entier et pour toute Ia duree
legale des droits de protection intellectuelle préνue par les legislations, Ies
réglementαtions et les conventions internationales ou par toute autre
disposition juridique applicable actuelle ou future.

 

2.2Α Ia Date de Cession, le Vendeur doit remettre i I’Αcquereur :

 

(i)trois (3) originaux du present Acte dúment signé ; et

 

(ii)tout document ou information necessαire é “utilisation et/ou “exploitation
de Ia Propriéte Intellectuelle par le Vendeur en ce compris les codes sources et
la documentation relative aux logiciels.

 

2.3A la Date de Cession. Ι’ΑcquεΩreur doit :

(i)payer Ie Prix de Cession su Vendeur ; et

(ii)remettre au Vendeur trois (3) originaux dúment signes du present Acte.

 

Toutes les actions prevues aux paragraphes 2.2 et 2.3 ci-dessus seront
presuméesavoir éte faites simultanément ά Ια Date de Cession, et aucune remise
de documents ne sera presιιmée faite tant que toutes les operαtions, remises de
documents et paiements prevus aux termes des presentes ne seront pas achevés, ά
moms que Ια Partie destinee ά recevoir tels documents ου de tels paiements, y
renonce par ecrit.

 

3.ETENDUE DE LA CESSION

 

Α compter de Ia Date de Cession, I’Αcquereur est subrοgé au Vendeur dans tous
les droits et obligations que ce dernier détient sur Ia Propriéte
Intellectuelle, et notamment mais sans titre limitatif (i) les droits de
reproduction, de représentatiοn et d’adaptation sur tous supports et sous
quelque forme que cc snit, (ii) le droit d’entreprendre, de reprendre ou de
continuer, é son nom, risques et profits, taut en quality; de demandeur que de
defendeur, tous droits, instances, procedures ou actions relatifsla Propriéte
Intellectuelle, et (iii) tout droit de priorité éνentυellement attache ώ Ia
Propriete Intellectuelle.

 

4.PRIX DE CESSION

 

4.1Montant

 

Le prix dú au Vendeur en contrepartie de Ia cession de Ia Propriete
Intellectuelle prevue aux termes des presences est fixé ώ un monlanl de 1 euros
(le « Prix de Cession )>).

 

Le Prix de Cession a ete négocie de bonne foi entre les Parties, en prenant en
compte le fait que (i) Ια Ρrορrίété Intellectuelle est attachée ώ des elernents
ou produits specifiquement developpés pour l’Appareil Neograft et vendus ά
Medicamat au titre du Contrat de Fournisseur (ii) est inexploitable si non
utilisée avec l’Appareil Neograft, propriété de Médicamαt, et (iii) quo Ia
cession de Ια Proprieté Intellectuelle intervient pour les besoins du transfert
du Contrat de Fournisseur.

 

4.2 Paiement

 

A la Date de Cession. l'Acquereur doit payer au Vendeur, en totalite et en
espece, [par viremenl bancai re de fonds immediatement disponibles], le Prix de
Cession.

 

5. DECLARATIONS ET GARANTIES DU VENDEUR

 

 

Le Vendeur fait et donne les declarations et garanties suivantes a la Date de
Cession, et prend acte que l'Acquereur se base sur ces declarations et garanties
pour la signature du present Acte.

 

 

5.1 Existence et immatriculation

 

Le Vendeur est une societe dument immatriculee et existante de droit francais.

 

5.2 Autorite et capacite

 

Le Vendeur a tous les pouvoirs et la capacite pour signer cet Acte et tout autre
contrat ou document en lien avec cet Acte et pour executer les obligations mises
a sa charge au titre de cet Acte, et a obtenu tous les consentements ou
autorisations requises pour l'execution de cet Acte. Ce! Acte, a compter de sa
signature, constituera un engagement valable et executoire opposable au Vendeur
conformement a ses termes et conditions.

 

 

5.3 Absence de procedure collective

 

Le Vendeur n'esl pas en etat de cessation des paiements, ni l'objet d'une
procedure de sauvegarde, de redressement judiciaire, de liquidation judiciaire
ou moratoire.

 

5.4 Absence de violation

 

La signature et !'execution par le Vendeur de cet Acte et de tout autre acte a
conclure conformement au presente, n'est pas susceptible de constituer une
violation, ou un cas de defaut, ou entrer en conflit avec Jes dispositions des
documents sociaux (en compris notamment ses statuts) du Vendeur ou tout autre
contrat du Vendeur, et qui aurait pour effet de restreindre la capacite du
Vendeur a executer ses obligations au titre du present Acte et de tout autre
acte a conclure conformement au presente, et ii n'existe a la date ce jour aucun
arrete, decret, reglement, injonction, jugement de toute entite juridique auquel
le Vendeur est partie ou par lequel le Vendeur ou l'un quelconque de ses actifs
est tenu, qui aurait pour effet de restreindre la capacite du Vendeur a executer
ses obligations au titre du present Acte et de tout autre acte a conclure
conformement au presente.

 

5.5 Autorisations gouvernementales

 

La signature et !'execution par le Vendeur de cet Acte et de tout autre acte a
conclure conformement au presente ne necessite ou ne necessitera pas d'obtenir
d'accord, autorisation, de proceder a une declaration ou une notification aupres
de tout gouvernement, autorite nationale ou supranationale, ou organisme
regulateur.

 

5.6 Propriete lntellectuelle

 

Le Vendeur est le seul proprietaire de tous les droits attaches a et sur la
Propriete lntellectuelle libre de toute Charge. Le Vendeur n'a pas consen1.i de
licence ou transfere de quelque maniere que ce soit tout ou partie de la
Propriete lntellectuelle. Le Vendeur est libre d'utiliser et d'exploiter la
Propriete lntellectuelle partout dans le monde.

 

 

 

Les droits de Propriete lntellectuelle du Vendeur sont valables et opposables
aux tiers. Le Vendeur a pris toutes mesures utiles au maintien en vigueur de la
Propriete lntellectuelle.

 

Au cours des cinq (5) annees precedant la Date de Cession, aucune Personne n'a
conteste la titularite de la Propriete lntellectuelle du Vendeur, ni la validite
ou l'opposabilite aux tiers des demandes d'enregistrement ou enregistrements de
l'un des droits de Propriete lntellectuelle, et au cours des cinq (5) annees
precedant la Date de Cession, aucune action ou procedure n'a été initiee ou
n'est pendante pour contester la titularite de la Propriete lntellectuelle du
Vendeur, ni la validite ou l'opposabilite aux tiers des demandes
d'enregistrement ou enregistrements de l'un des droits de Propriete
lntellectuelle.

 

La Propriete lntellectuelle n'a fait l'objet d'aucune Reclamation ou procedure
au cours des cinq (5) annees precedant la Date de Cession et ii n'exisle aucune
Reclamation ou procedure actuellement pendante. Ou risque de telle Reclamation
ou procedure.

 

Aucun enregistrement, utilisation ou exploitation, passe ou actuel de la
Propriete lntellectuelle ne porte atleinte ou ne contrefait les droits de
quelque Personne que ce soil. Aucune Personne n'a porte atteinte ou contrefait
ou menace de porter atteinte de quelque maniere que ce soit a la Propriete
lntellectuelle, et ii n'existe aucun fail susceptible de constituer un fondement
a une Reclamation de cette nature.

 

6. DECLARATIONS ET GARANTI ES DE L'ACQUEREUR

 

Le Vendeur fail et donne les declarations et garanties suivantes au benefice du
Vendeur, a la Date de Cession.

 

6.1 Existence et immatriculation

 

L'Acquereur est une societe dument immatriculee et existante de droit israelien.

 

6.2 Autorite et capacite

 

L'Acquereur a tous les pouvoirs et la capacite pour signer cet Acte et tout
autre contrat ou document en lien avec eel Acte et pour executer les obligations
mises a sa charge au titre de eel Acte, et a obtenu tous les consentements ou
autorisations requises pour l'execution de cet Acte. Cet Acte, a compter de sa
signature, constituera un engagement valable et executoire opposable a
l'Acquereur conformement a ses termes et conditions.

 

 

6.3 Absence de procedure collective

 

L'Acquereur n'est pas en etat de cessation des paiements, ni l'objet d'une
procedure de sauvegarde, de redressement judiciaire, de liquidation judiciaire
ou rnoratoire ou toute autre procedure similaire.

 

6.4 Absence de violation

 

La signature et !'execution par l'Acquereur de cet Acte et de tout autre acte a
conclure conformement au presente. n'est pas susceptible de constituer une
violation, ou un cas de defaut, ou entrer en conflit avec les dispositions des
documents sociaux (en compris notamment ces statuts, ou tout autre document
similaire constitutif) de l'Acquereur ou tout autre contra\ de l'Acquereur, et
qui aurait pour effet de restreindre la capacite de l'Acquere lir a executer ses
obligations au titre du present Acte et de tout autre acte a conclure
conformement au presente, et ii n'existe a la date ce jour aucun arrete, decret,
reglement. injonction, jugement de toute entite juridique auquel l'Acquereur est
partie ou par lequel l'Acquereur ou l'un quelconque de ses actifs est tenu, qui
aurait pour effet de restreindre la capacite de l'Acquereur a executer ses
obligations au titre du present Acte et de tout autre acte a conclure
conformement au presente.

 

6.5 Autorisations gouvernementales

 

La signature et !'execution par l'Acquereur de cet Acte et de tout autre acte a
conclure conformement au presente ne necessite ou ne necessitera pas d'obtenir
d'accord, autorisation, de proceder a une declaration ou une notification aupres
de tout gouvernement, autorite nationale ou supranationale, ou organisme
regulateur.

 

8. DIVERS

 

8.1 Autre engagement

 

Si, a tout moment apres la Date de Cession, un quelconque element de Propriete
lntellectuelle reste pour quelconque raison que ce soil entre les mains du
Vendeur, le Vendeur s'engage a ceder des que possible cet element de Propriete
lntellectuelle a l'Acquereur sans contrepartie financiere.

 

8.2 Notifications

 

Toute correspondance ou notification qui serait necessaire ou qui pourrait etre
effectuee aux termes du present Acte sera presumee avoir ete valablement
adressee si elle est remise en main propre ou si elle est adressee (i) par
telecopie ou tout autre procede de teletransmission avec accuse reception, ou
(ii) par OHL ou toute societe de coursier express avec accuse reception par le
destinataire ou un representant du destinataire, ou (iii) par lettre recommandee
dument affranchie avec demande d'avis de reception :

 

•En cas de notification a I' Acquereur: a Venus Concept Ltd. a !'attention de
Domenico Serafino, a l'adresse indiquee au prearnbule du present Acte ; et

 

•En cas de notification au Vendeur : a Electronique du Mazet, a !'attention de
Sebastian Ailleret, a l'adresse indiquee au preambule du present Acte.

 

ou a toute autre adresse qui serait indiquee ulterieurement par ecrit a la
Partie auteur de la notification. Les notifications seront considerees avoir ete
delivrees a la date de la reception par la Partie notifiee.

 

8.3 lntegralite

 

Cet Acte constitue l'entier accord des Parties sur les stipulations qui en sont
l'objet. II annule et remplace tout accord anterieur ecrit ou verbal enlre les
Parties, relatif au meme objet.

 

 

 

8.4 lndivisibilite

 

Si une clause quelconque du present Acte est declaree nulle, illicite ou
inapplicable, elle ne saurait entraTner la nullite, l'illiceite ou
l'inapplicabilite des autres clauses du Contra!, qui continueront a etre valide
et opposable.

 

Les Parties s'engagent a mener de bonne foi des negociations afin de remplacer
la clause nulle, illicite ou inapplicable par des stipulations valides, licites
ou applicables qui auront un effet aussi proche que possible de celui de la
clause nulle, illicite ou inapplicable.

 

8.5 Modifications

 

Le present Acte ne pourra etre amende ou modifie que par un acte ecrit de meme
date ou de date posterieure signe par les Parties.

 

8.6 Divergences

 

Le Present Acte a ete redige en anglais et en francais, en consequence, si des
divergences devaient apparaitre entre la version anglaise et la version
francaise du present Acte, les Parties conviennent expressement que la version
anglaise du present Acle sera presurnee prevaloir.

 

8.7 Droit applicable et Litiges

 

Le present Acte est regi par le droit Francais.

 

 

De convention expresse entre les Parties, toute contestation entre les Parties
relative a la validite,

 




10

--------------------------------------------------------------------------------

Electronique du Mazet

 

 

/s/ Sebastian Ailleret_____________

Sebastian Ailleret

 




11

--------------------------------------------------------------------------------

Venus Concept Ltd.

 

 

/s/ Domenico Serafino________

Domenico Serafino

12